DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the reply filed on 13 January 2021, the following changes have been made: amendments to claims 1 and 11. Claims 8 and 16 have been cancelled.
Claims 1-7, 9-15, and 17-20 are currently pending and have been examined.

Notice to Applicant
Under BRI, “receiving a confidence level in the CAD diagnosis” in claims 5 and 15 is interpreted to mean as receiving the confidence interval as a part of the CAD diagnosis for the medical image.


Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 01/12/2021 and 02/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objection
Claim 18 is objected to for a minor informality: while examiner understands why applicant cancelled claim 16, examiner believes claim 18 should’ve been cancelled instead of 16. Application will be prosecuted under the assumption that applicant gets priority to the provisional date and there is support for the subject matter in the specification since at least of the congruent/mirrored claims have been cancelled. However, appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US10339937B2 in view of Jeon et al. (US20160171708A1) and Chae et al. (US20160155227A1). Although the recite substantially similar limitations.
This is a nonstatutory double patenting rejection because the patenably indistinct claims have in fact been patented. 


Claims 1 and 11 recite substantially similar limitations to claims 1 and 6 of U.S. Patent No. US10339937B2. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1 and 11 in the instant application pertain to receiving a diagnostic intent of a human user and providing a CAD diagnosis to the human user. The preceding limitations in regards to the diagnostic intent comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient is understood to be an obvious variant of a physician or a medical professional describing a condition of a patient in claims 1 and 6 of U.S. Patent No. US10339937B2. The preceding limitations in regards to providing the CAD diagnosis to the human user is understood to be an obvious variant of providing the rendered output to a reviewer, the reviewer including the physician or the medical professional or to another physician or medical professional in claims 1 and 6 of U.S. Patent No. US10339937B2. The difference between the present application and U.S. Patent No. US10339937B2 is that the present application discloses using a CAD system to generate a CAD diagnosis, receiving the CAD diagnosis from the CAD system, and determining whether to provide the CAD diagnosis to the human user. The additional limitations in the instant claims 7 and 14 are an obvious variant of claims 1 and 6 of U.S. Patent No. US10339937B2 for reciting applying an automatic speech recognizer to a spoken audio stream. Dependent claims 10 and 20 are an obvious variant of claims 1 and 6 of U.S. Patent No. US10339937B2 for reciting that the input represents a diagnosis. The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Patent No. US10339937B2, such as the text manipulation and rendering.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim the subject matter which the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7 and 9-10) and a machine (claims 11-15 and 17-20) which recite steps of using a CAD system  to generate a CAD diagnosis based on a medical image, receiving the CAD diagnosis from the CAD system, receiving input representing a diagnostic intent of a human user where the input represents at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient, determining whether to provide the CAD diagnosis to 
These steps of an automated diagnostic support system for clinical documentation, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people through following rules or instructions to generate a diagnosis.  For example, but for the language describing steps as performed of using a processor, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-10, 12-15, and 17-20 reciting particular aspects of an automated support system for clinical documentation are methods for organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006] to [0041], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving the CAD diagnosis from the CAD system amounts to mere data gathering.
Dependent claims 2-7, 9-10, 12-15, and 17-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3, 7, 9, 12-13, and 17-19 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4-6, 10, 14-15, and 20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US20160171708A1) in view of Chae et al. (US20160155227A1), and further in view of Finke et al. (US20140316772A1).
Regarding claim 1, Jeon discloses at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium ([0115] “In addition, the exemplary embodiments may also be implemented through computer-readable code and/or instructions on a medium, e.g., a computer-readable medium, to 
(A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0008] “According to an aspect of an exemplary embodiment, there is provided a Computer-Aided Diagnosis (CAD) apparatus, including an automatic diagnoser configured to perform automatic diagnosis using an image that is received from a probe, and generate diagnosis information including results of the automatic diagnosis.”)
(B)  receiving the CAD diagnosis from the CAD system ([0008] “The CAD apparatus further includes an information determiner configured to determine diagnosis information to be displayed among the generated diagnosis information, based on a manual diagnosis of a user, and a display configured to display the received image and the determined diagnosis information.”)

Jeon does not explicitly disclose however Chae teaches (D) determining, based on the CAD diagnosis and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)
(E)  only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the diagnostic information that contains the measurement information about the measured ROI.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where a diagnostic intent is received and provided to the human user. The motivation for the combination of prior art elements is to perform a diagnostic procedure based on the diagnostic intention of a user (See Chae, Abstract).


Jeon in view of Chae does not explicitly disclose however Finke teaches (C) receiving input representing a diagnostic intent of a human, user the input representing the diagnostic intent of the human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0033] “In the context of a medical report, each of the codings 108 may, for example, encode an allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the input represents a diagnosis, a description of the observations, and a description of the impression of the observations. The motivation for the combination of prior art elements is to generate a structured textual document based on human speech (See Finke, Background).
Regarding claim 2, Jeon does not explicitly disclose however Chae teaches wherein (D) comprises determining whether the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “In addition, when probe motion is determined to correspond to a diagnostic intention, the diagnostic intention determiner 220 may determine the user's diagnostic intention as being the diagnostic intention that matches the intention-based classification information stored in the intention information storage 250.”)
and wherein (E) comprises only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “The intention-based classification information maps probe motions that have been matched to the user's diagnostic intentions and may be stored beforehand in various forms, such as a table, ontologies, logical formulas, etc.” [0063] “The diagnostic intention processor 230 performs diagnostic procedures corresponding to the determined diagnostic intention of the user.” [0068] “The screen display 320 outputs a current image that is being received from the probe to the display screen.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where it is determined whether the CAD diagnosis agrees with the diagnostic intent of the human user and only providing the diagnosis if the CAD diagnosis agrees with the diagnostic intent of the human user. The motivation for the combination of prior art elements is to perform a diagnostic procedure based on the diagnostic intention of a user (See Chae, Abstract).
Regarding claim 3, Jeon does not explicitly disclose however Chae teaches  wherein (D) comprises determining whether the diagnostic intent of the human user includes a finding that the CAD diagnosis does not include, and wherein (E) comprises not providing the CAD diagnosis to the human user if it is determined that the diagnostic intent of the human user includes a finding that the CAD diagnosis does not include, and otherwise providing the CAD diagnosis to the human user ([0125] “The may exclude some of the aforementioned actions or add other actions according to various conditions, such as the computing performance of the CAD apparatus 200, the purpose of diagnosis, the target of diagnosis, and the user's proficiency and experience.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine whether the diagnostic intent of the human user includes a finding that the CAD diagnosis does not include. The motivation for the combination of prior art elements is to perform a diagnostic procedure based on the diagnostic intention of a user (See Chae, Abstract).
Regarding claim 4, Jeon discloses wherein (B) further comprises receiving prior output from the CAD system; ….prior output…. ([0066] “… based on a difference or similarity between histograms of a previous image frame and a current image frame.”)

Jeon does not explicitly disclose however Chae teaches and wherein (D) comprises determining, based on the CAD diagnosis, …., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine whether to provide CAD diagnosis to the human user. The motivation for the combination of prior art elements is to perform a diagnostic procedure based on the diagnostic intention of a user (See Chae, Abstract).
Regarding claim 7, Jeon in view of Chae does not explicitly disclose however Finke teaches (C) (1) using an audio capture component to capture speech of the human user ([0030] “A transcription system 104 transcribes a spoken audio stream 102 to produce a draft transcript 106 (step 202). The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
and (C) (2) using an automatic speech recognition (ASR) component to perform ASR on the speech of the human user and thereby to produce text representing the speech ([0031] “The transcription system 104 may produce the draft transcript 106 using, for example, an automated speech recognizer or a combination of an automated speech recognizer and human transcriptionist.”)
and wherein the input representing the diagnostic intent comprises the text ([0036] “In FIG. 4B, the rendering 410 appears as a formatted report including a section heading 412 (“Allergies”) derived from the words “new paragraph allergies colon” in the speech 400; a first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to use audio capture and automatic speech recognition. The motivation for the combination of prior art elements is to generate a structured textual document based on human speech (See Finke, Background).
Regarding claim 10, Jeon in view of Chae does not explicitly disclose however Finke teaches wherein the input representing the diagnostic intent of the human user comprises input representing a diagnosis ([0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the input represents a diagnosis. The motivation for the combination of 
Regarding claim 11, Jeon discloses at least one non-transitory computer-readable medium having computer program instructions stored thereon ([0115] “In addition, the exemplary embodiments may also be implemented through computer-readable code and/or instructions on a medium, e.g., a computer-readable medium, to control at least one processing element to implement any above-described exemplary embodiments. The medium may correspond to any medium or media which may serve as a storage and/or perform transmission of the computer-readable code.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 18, Jeon does not explicitly disclose however Chae teaches and wherein (D) is performed… ([0083] “If the probe has remained 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine whether to provide CAD diagnosis to the human user. The motivation for the combination of prior art elements is to perform a diagnostic procedure based on the diagnostic intention of a user (See Chae, Abstract).

Jeon in view of Chae does not explicitly disclose however Finke teaches wherein the input representing the diagnostic intent comprises some, but not all, of the text ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0099] “Although in the method 200 illustrated in FIG. 2 all of the codings 108 a-b are rendered and verified by the user 130, this is not required. For example, some of the codings 108 a-b may be for use within the transcript 106 only and need not be rendered to the user 130.”)
…before the ASR component has produced all of the text ([0049] “For example, the feature 140 may be “allergy-ness,” i.e., whether the codings 108 a-b encode an allergy. The method 200 may identify the feature 140 to be 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where an action is performed before all the text has been produced. The motivation for the combination of prior art elements is to generate a structured textual document based on human speech (See Finke, Background).
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 10.
Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US20160171708A1) in view of Chae et al. (US20160155227A1), Finke et al. (US20140316772A1), and further in view of Barinov et al. (WO2018031919A1).
Regarding claim 5, Jeon does not explicitly disclose however Chae teaches and wherein (D) comprises determining, based on the CAD diagnosis,….and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)



Jeon in view of Chae and Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a confidence level in the CAD diagnosis;....the confidence level in the CAD diagnosis…. ([0096] “The present inventive concept utilizes training data with intermediate values given by the human operator as well as a trained CAD system to better indicate the level of confidence of the trained CAD systems recommendation. Thus a more general value is given for the confidence (or probability of being correct) of cancer given an image with feature vector X as well as the CAD recommendation and anticipated or actual user initial decision (the operator's decision is obtained implicitly by using the CAD system which may be biased by his/her error profile) to give a confidence score of the CAD system recommendation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to receive a confidence interval. The motivation for the combination of prior 
Regarding claim 6, Jeon does not explicitly disclose however Chae teaches and wherein (D) comprises determining, based on the CAD diagnosis, ….., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine whether to provide CAD diagnosis to the human user. The motivation for the combination of prior art elements is to perform a diagnostic procedure based on the diagnostic intention of a user (See Chae, Abstract).

Jeon in view of Chae and Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a known error rate of the human user;….. the known error rate of the human user….. ([0084] “The personalized radiologist/operator pre-CAD model of block 116 may help to identify for what types of image features the specific operator tends to make an erroneous decision, i.e., a decision that differs from a known correct 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to receive a known error rate. The motivation for the combination of prior art elements is to generate a confidence level indicator (CLI) for CAD systems (See Barinov, Abstract).
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 5.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US20160171708A1), in view of Chae et al. (US20160155227A1), Finke et al. (US20140316772A1), and further in view of Ortega et al. (US20180373844A1).
Regarding claim 9, Jeon in view of Chae does not explicitly disclose however Finke teaches (C) (1) using an audio capture component to capture speech of the human user ([0030] “A transcription system 104 transcribes a spoken audio stream 102 to produce a draft transcript 106 (step 202). The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly 
and thereby to produce data representing concepts in the speech ([0037] “Referring to FIG. 4C, a structured document 420 in XML is shown representing the transcription that produced the rendering 410 in FIG. 4B.” Also, See Figure 4C which discloses specific concepts in speech such as hives, SNOMED CT, allergic reaction etc.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where an audio component is used. The motivation for the combination of prior art elements is to generate a structured textual document based on human speech (See Finke, Background).

Jeon in view of Chae and Finke does not explicitly disclose however Ortega teaches and (C) (2) using a natural language understanding (NLU) component to perform NLU on the speech of the human user ([0051] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.”)
and wherein the input representing the data representing the concept ([0049] “Accordingly, some embodiments described herein relate to techniques for enhancing the creation and use of structured electronic medical records, using techniques that enable a clinician to provide input and observations via a free-form narrative clinician's note.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where an NLU component is used. The motivation for the combination of prior art elements is to automatically process text comprising information regarding a patient encounter (See Ortega, Abstract).
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 9.


Response to Arguments
Applicant’s arguments filed on 13 January 2021 have been considered but are not fully persuasive.
Regarding the priority
Regarding the drawing objection, applicant has amended the drawing to correct the duplication of a reference character. Therefore, the drawing objection has been withdrawn.
Regarding the double patenting rejection, the applicant argues that based on the arguments in the 103 rejection and the current amendments to the independent claims the double patenting rejection should be withdrawn. Additionally, the applicant asserts that claims 1 and 6 of U.S. Pat. No. 10,339,993 do not mention the diagnostic intent of a user or a diagnosis, a description of observations of the patient, or a description of impressions of the observations of the patient.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that claims 1 and 11 are still rejected under USC 103 and are still an obvious variant of claims 1 and 6 of U.S. Pat. No. 10,339,993. The claims of the present application are narrower in scope of U.S. Pat. No. 10,339,993. Even with the present amendments, these limitations of “comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient” are an obvious variant of “a physician or a medical professional describing a condition of a patient” in U.S. Pat. No. 10,339,993 the interpretation of which is also supported by the specification (e.g. page 6, Col. 4 of the specification elaborates on the interpretation of claim 1 which is a physician describing a patient visit). Lastly, the present limitations in regards to providing the CAD diagnosis to the human user 
Regarding the 112(a) rejection, the applicant has cancelled claims 8 and 16. As stated previously in the claim objection section, the examiner understands why the applicant cancelled claim 16 but believes claim 18 should’ve been cancelled instead. Therefore, the 112(a) rejection has been withdrawn.
Regarding the 112(b) rejection, the examiner believes that the applicant meant to cancel claims 3 and 13, but the arguments state claims 8 and 16 are cancelled. Neither claims 3 nor 13 have been cancelled. Therefore, the 112(b) rejection has been maintained.
Regarding the 101 rejection, the applicant argues on the bottom of page 15 to page 16 that under Step 2A the claims are not directed to interactions between people because claim 1 only mentions a single person not two or people. Applicant asserts that for this reason claim 1 cannot be directed to interactions between people.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the 101 rejection was grouping the claims as falling under the subgrouping of managing personal behavior or relationships or interactions between people.         Specifically, the claims provide rules or instructions to generate a diagnosis. Examiner also points out that October 2019 update states that number of people 

On pages 17 to 18 the applicant argues that the present claims as a whole integrate the recited judicial exception into a practical application. Specifically, the applicant asserts that such a CAD system is inherently a computer-implemented component which analyzes a medical image (e.g., an x-ray or MRI image) automatically to generate a diagnosis based on that medical image. The applicant elaborates on specific aspects of the invention and states that the pending claims that qualify as "significantly more" than an abstract idea under both the second prong of Step 2A and under Step 2B. 

Examiner respectfully disagrees with the applicant’s argument. Examiner acknowledges that the applicant presents a technological solution for a perceived problem. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). However, there is no nexus between the claimed features and the technological problem identified in the specification. The problem, identified in [0001] and elaborated in [0006] of the specification states that “[o]ne problem posed by the prior art, therefore, is how to leverage the benefits of CAD systems even when they are not perfectly accurate, and in light of the requirement that the physician approve of the final diagnosis, while minimizing the amount of physician time and effort 
Regarding the 103 rejection, the applicant argues on page 19 to the top of page 20 that Chae does not teach or suggest element (D) of claim 1 as amended herein. The applicant asserts that Chae teaches a system which uses a probe that can detect different regions of interest (ROI) in an image as the user moves the probe around the image. If the user then holds the probe stationary, the system "may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI." The applicant states that this determination of whether to display diagnostic information to the user does not involve taking the CAD diagnosis into account at all. It is based solely on whether the user has held the probe stationary for more than some minimum amount of time.

Examiner respectfully disagrees with this argument. Examiner asserts that Chae is a much narrower interpretation of claim 1 (D). Chae does indeed take the CAD diagnosis into account. The ROI mentioned in [0083] is a term of art to reference 

On page 20 the applicant argues that for element claim 1(C) Chae does not teach or suggest the added limitations of "the input representing the diagnostic intent of the human user comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient." Applicant states that for at least this reason, all of the pending claims patentably distinguish over the combination of Chae and Jeon.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that new paragraphs from Finke have been cited to teach the added limitations.

Prior Art Cited but Not Relied Upon
 
Houston, J. D., & Rupp, F. W. (2000). Experience with implementation of a radiology speech recognition system. Journal of digital imaging, 13
This reference is relevant because is discloses the speech recognition in radiology.
US6951541B2: This reference is relevant because it discloses a medical imaging device with audio capture capability.


Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.F./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626